WESTCHESTER CAPITAL MANAGEMENT, INC. CODE OF ETHICS 1. Statement of General Principles This Code of Ethics expresses the policy and procedures of Westchester Capital Management, Inc., its affiliates and subsidiaries (“Westchester” or the “Adviser”) and is enforced to ensure that no one is taking advantage of his or her position, or even giving the appearance of placing his or her own interests above those of the Funds (as defined herein).Westchester personnel at all levels must act as fiduciaries, and as such must place the interests of the shareholders of the Funds before their own.Thus, we ask that when contemplating any personal transaction you ask yourself what you would expect or demand if you were a shareholder of the Funds. Rule 204A-1 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”) is designed to prevent fraud by reinforcing fiduciary principles that must govern the conduct of advisory firms and their personnel.In compliance with Rule 204A-1, this Code contains provisions that are believed to be reasonably necessary to eliminate the possibility of any fraudulent or other prohibited conduct.We ask that all Westchester personnel follow not only the letter of this Code but also abide by the spirit of this Code and the principles articulated herein.In addition, all Supervised Persons of the Adviser must comply with all applicable federal securities laws.Supervised Persons are not permitted, in connection with the purchase or sale, directly or indirectly, of a security held or to be acquired by a client: (a) To defraud a client in any manner; (b) To mislead a client, including by making a statement that omits material facts; (c) To engage in any act, practice or course of conduct which operates or would operate as a fraud or deceit upon a client; (d) To engage in any manipulative practice with respect to a client; or (e) To engage in any manipulative practice with respect to securities, including price manipulation. As a fiduciary, the Adviser has an affirmative duty of care, loyalty, honesty, and good faith to act in the best interests of its clients.Supervised Persons should try to avoid conflicts of interest and fully disclose all material facts concerning any conflict that does arise with respect to a client.Supervised Persons should try to avoid situations that have even the appearance of conflict or impropriety. 2. Definitions “Access Person” of the Adviser shall mean any Supervised Person (i) who has access to nonpublic information regarding any client’s purchase or sale of securities, or nonpublic information regarding the portfolio holdings of a Reportable Fund or (ii) who is involved in making securities recommendations to clients or who has access to such recommendations that are nonpublic. “Adviser” shall mean Westchester, or such other entity as may act as adviser or sub-adviser to the Funds. The term “beneficial ownership” shall be interpreted in the same manner as it would be in determining whether a person has beneficial ownership of a security for purposes of Section 16 of the Securities Exchange Act of 1934 and the rules and regulations thereunder, except that any required report may contain a statement that the report will not be construed as an admission that the person making the report has any direct or indirect beneficial ownership in the security to which the report relates. “Compliance Officer” shall mean one or more persons designated by the Fund to perform the functions described herein. “Control” shall have the same meaning as that set forth in Section 2(a)(9) of the
